Citation Nr: 0701350	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-06 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which granted service connection for 
PTSD and assigned a 30 percent evaluation effective May 14, 
2002.  

The Board remanded the case to the RO for further development 
in August 2005.  Development has been completed and the case 
is once again before the Board for review.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as panic attacks, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a July 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A June 2006 correspondence provided the veteran with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the July 
2002 letter addressed the veteran's original application for 
service connection.  In November 2002, the RO awarded service 
connection for PTSD and assigned a 30 percent evaluation 
effective May 14, 2002.  Therefore, the July 2002 letter 
served its purpose in providing VCAA notice and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's current appeal is for a higher initial 
evaluation for PTSD.  The RO issued a statement of the case 
in January 2004, providing the veteran with pertinent 
criteria for establishing a higher initial rating.  Thus, the 
Board finds that VA complied with the procedural requirements 
of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  
Id.  Because the Board has granted the veteran's claim, and 
because the veteran has not contended that any deficiency 
resulted in prejudice in the adjudication of this appeal, the 
Board finds that any notice deficiency was harmless error.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records, VA treatment records, 
a VA examination, and a letter from his counseling therapist, 
and lay statements have been associated with the claims file.  
VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran has not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  The record is complete and the 
case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

The veteran was assigned a 30 percent evaluation for PTSD 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF scores from 71 to 80 reflect 
transient symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  GAF scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serous symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.  

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2005); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

The Board finds that the veteran's overall disability picture 
is most consistent with a 50 percent rating for PTSD.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).  The record 
shows that veteran's symptoms are manifested by occupational 
and social impairment with reduced reliability and 
productivity due to disturbances of mood, panic attacks, and 
difficulty in establishing and maintaining effective work and 
social relationships.

The veteran has been treated at VA for PTSD, depression, not 
otherwise specified, and anxiety.  (See VA Treatment Reports,  
May 2002 to August 2005.)  VA mental status examinations from 
May 2002 to August 2005 show that the veteran was oriented 
times three.  He was appropriately dressed and groomed; 
speech was fluent; thought process was linear; and he had no 
delusions, no suicidal or homicidal ideations, and no 
auditory or visual hallucinations.  His insight and judgment 
were good.  Mental status examinations also reflect anxious 
or depressed mood and effect.  The veteran complained of poor 
sleep, and reported having panic attacks.  He was being 
treated with medication for his depression and anxiety 
symptoms.  

During the veteran's September 2002 VA examination, the 
veteran reported that he worked for the Ford Company for 30 
years, and that he retired in 1999 following a closing of 
several assembly lines.  He reported that he had frequently 
missed work due to PTSD symptoms and nightmares.  The veteran 
reported having labor relationship problems secondary to 
irritability, being easily upset, and problems with anger 
control and stated that he was frequently referred to Labor 
Relations secondary to his verbal outbursts.  The veteran had 
a previous marriage of 4 years; he reported that this 
marriage was adversely affected by his anger problems and 
PTSD symptoms.  At the time of the examination, he had been 
married for 23 years and had three adult sons.  He stated 
that this marriage was maintained secondary to the efforts of 
his wife dealing with all of his idiosyncrasies.  He 
described his overall relationship as good and felt that he 
had good family support.  He stated that outside of 
activities with his wife and occasionally with other family 
members, he had limited social interaction.  He stated that 
he had no friends in previous coworkers or neighbors.  He 
stated that he had a reputation in the neighborhood as being 
an angry, crazy man, and that children were encouraged to 
stay away.  The veteran stated that he had no tolerance for 
crowds and became extremely anxious when in a public setting.  
He spent most of his time alone in his house or walking his 
pit-bull.  He stated that he had no friends except for the 
other veterans in his PTSD support group.  

The veteran reported that he slept with weapons, including a 
knife, a 30-millimeter handgun, and a 9-millimeter handgun 
next to his bed, for fear that somebody would come and get 
him.  The veteran reported that he had an increase in panic 
attacks, nightmares, and PTSD symptoms since his son 
graduation in May 2002.  He feared for his son's safety in 
that he would most likely receive a military assignment in 
the Middle East.  He stated that with his current medication 
regimen, he had not had any panic attacks in the last month 
or so.  

During his mental status examination, the veteran was neatly 
dressed and well groomed.  Speech was regular, spontaneous, 
and non-pressured.  There were no gross abnormal motor 
movements except for visible increased anxiety and fidgeting 
as well as some diaphoresis when describing his traumatic 
events.  His mood was anxious; his affect was congruent.  He 
denied suicidal or homicidal ideation but admitted to passive 
thoughts of death on a regular basis.  Recent and remote 
memory were intact.  Intelligence and fund of knowledge 
appeared average.  There was no evidence of any formal 
thought disorder.  Thought processes were goal-directed.  
Insight and judgment were fair.  The veteran was able to 
identify his difficulties and reflect that his anger problems 
and responses had been out of proportion to precipitating 
events; however, he did not feel he had control over these 
rage responses.  

The examiner diagnosed the veteran with PTSD, a history of 
alcohol dependence, and depression, not otherwise specified.  
He was assigned a GAF score of 50; the examiner stated that 
this GAF was secondary to PTSD.  The examiner stated that 
although the veteran admitted to occasional symptoms of 
depression, the depression appeared to be secondary to his 
PTSD.  The examiner indicated that the veteran's history of 
alcohol abuse did not affect his current clinical picture.  
The examiner stated that panic attacks appeared to be related 
to PTSD.  The examiner stated that the veteran's PTSD 
appeared to have adversely affected occupational functioning, 
and that he appeared to have numerous difficulties with anger 
management on the job with anger outbursts, which resulted in 
numerous referrals to Employee Relations.  The examiner also 
stated that the veteran appeared to have definite impairment 
in his ability to establish and maintain effective and 
wholesome relationships with people, and there had been some 
reduction in flexibility and reliability with some impairment 
occupationally despite his continuous uninterrupted work 
history.  

The veteran's September 2002 VA examination assessed him with 
GAF score of 50, reflecting serious symptoms such as suicidal 
ideation or any serious impairment in social or occupational 
functioning such as having no friends or inability to keep a 
job.  See DSM-IV at 46-47.  The September 2002 VA examiner 
indicates that the veteran's GAF score is related to definite 
impairment in the veteran's ability to establish and maintain 
effective relationships, and reduced reliability and 
flexibility in his occupation.  The veteran's GAF score is 
consistent with a 50 percent disability rating for 
occupational and social impairment with reduced reliability 
and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  The veteran's VA examination and VA psychiatric 
treatment records also show that the veteran has a history of 
panic attacks and disturbances of mood, reflected in his 
diagnoses of depression and anxiety.  The September 2002 VA 
examiner indicated that panic attacks, depression, and 
anxiety symptoms were related to PTSD.  

The Board notes that a July 2002 group therapy report shows 
that the veteran had a GAF score of 55.  However, this GAF 
score did not appear to be associated with a mental status 
examination or a diagnosis which conformed to the DSM-IV 
criteria as required by 38 C.F.R. § 4.125(a).  The Board 
finds that the GAF assigned during the September 2002 VA 
examination is more probative.  The VA examination was more 
comprehensive, and the diagnosis was made by a psychiatrist 
and conformed to the DSM-IV criteria.

Although the veteran has exhibited some deficiencies in work 
and mood, the veteran has not been shown to exhibit 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
indicated for a 70 percent evaluation.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).

The veteran has not been shown to exhibit symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss, to warrant 
a 100 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).   

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The Board concludes that the evidence supports a 50 percent 
rating for PTSD.
	











ORDER

A 50 percent rating, but no more, is granted for PTSD subject 
to the law and regulations governing the payment of monetary 
benefits. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


